DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the amendments received after a Non-Final Rejection on 12 September 2022. Claims 6-15 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6-8 and 10-14 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Gross (U.S. Patent Application Publication 2015/0157370).
Gross discloses (as to claim 6) a modular medical implant (110, see Figure 13) capable of allowing for a targeted injection (i.e. of a biomedical material via 90, see paragraph 0054) into a targeted injection site (i.e. site surrounding 60) comprising a proximal module (40), one or several intermediate modules (i.e. 60 and multiple instances of 120), of which one or several (e.g. 60) are perforated intermediate modules provided with perforations (68), and a distal module (20), wherein each one of the modules has a lumen (22, 42, 62 and 122) and all of the modules required for producing a desired length of the modular medical implant (see paragraph 0048), are secured to one another by an intermediary of cooperating sets comprising a male securing principle (50, 70 and 128) and a female securing principle (30, 72 and 130), thus making it possible to position the perforations of the perforated intermediate module or modules at required levels to target injection of a liquid or pasty material (see paragraph 0054), and wherein the modular medical implant is capable of targeting a targeted injection site (i.e. site surrounding 60) localized inside a bone cavity (e.g. intramedullary canal) in order to carry out a filling of (e.g. using a bone regenerative material, or bone cement) the cavity (see paragraph 0054), while being capable of preventing any risk of constriction in the vicinity of the injection site (see paragraph 0058 referring to filling deficiencies in a bone given the filling material being used), wherein (as to claim 7) the implant comprises modules (120) of different lengths (e.g. from approximately 1 inch to 6 inches), in such a way capable of optimising the length possibilities of a final implant and a choice of the positioning of the perforated module or modules (see paragraph 0048), wherein (as to claim 8) each one of the modules that forms it is a tube (i.e. tube defined by 22, 42, 62 and 122) defining the lumen and having a body whose section is circular (see Figures 14-22), wherein (as to claim 10) the perforations of the perforated intermediate module or modules pass through from the lumen to a periphery (i.e. periphery defined by 69) of the body, allowing for conveying of a liquid or pasty material to targeted locations (see Figure 18), wherein (as to claim 11) the perforations of the perforated intermediate module or modules are oriented perpendicularly to the lumen (see Figure 18), wherein (as to claim 12) each male securing principle is intended to cooperate with each female securing principle (see paragraphs 0041-0053), wherein (as to claim 13) each male securing principle is a mechanical thread (see Figures 14-22 and paragraphs 0041-0053), and wherein (as to claim 14) each female securing principle is a mechanical tapping (see Figures 14-22 and paragraphs 0041-0053) (see Figures 13-22 and paragraphs 0041-0067).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gross (U.S. Patent Application Publication 2015/0157370), as applied to claim 8 above, in view of Songer et al. (U.S. Patent Application Publication 2013/0317503).
	Gross discloses wherein (as to part of claim 9) the section of the body is circular (see Figures 14-22).
Gross disclose the claimed invention except for wherein (as to the remainder of claim 9) the section of the body is provided with flat faces over all or a portion of its length, in such a way as to be able to cooperate with a clamping tool.
	Songer et al. teach the use of a modular medial implant (100) comprising multiple modules (200 and 300) that form a tube (see paragraph 0048) defining a lumen (see Figures 2-7) and having a body (i.e. body defined by 206 and 304) whose section is circular (see Figures 2-7) and provided with flat faces (219) over a portion of its length (see Figures 1-7, and paragraphs 0037-0054).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Gross with wherein the section of the body is provided with flat faces over all or a portion of its length in view of Songer et al. in order to provide a well-known, obvious means for providing drive surfaces on the implant.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gross (U.S. Patent Application Publication 2015/0157370), as applied to claim 6 above, in view of Lower (U.S. Patent 4,640,271).
	Gross disclose the claimed invention except for wherein the proximal module and the distal module are provided with self-perforating and self-tapping bone threads.
	Lower teaches the use of a modular medial implant (1) comprising a proximal module (5) and a distal module (2), wherein the proximal module is provided with self-perforating and self-tapping bone threads (10, see column 4, lines 46-52) and the distal module is provided with self-perforating and self-tapping bone threads (9, see column 4, lines 46-52) (see Figure 1, and column 3, line 12 – column 6, line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Gross with wherein the proximal module and the distal module are provided with self-perforating and self-tapping bone threads in view of Lower in order to provide a well-known, obvious means for cutting into bone and securing the implant relative to the bone.
Response to Arguments
The applicant's arguments filed on 12 September 2022 have been fully considered but they are not persuasive.
	On numbered page 6 of the response, the applicant argues that Gross fails to teach an implant configured to target a targeted injection site. The applicant further states that Gross is limited to dispersing a material around a bone. On numbered page 7 of the response and regarding the claimed perforations, the applicant goes on to state that the number of perforations (i.e. 68) as disclosed by Gross is a high number and that the delivery material must be very liquid. The examiner disagrees with these arguments.
	In paragraph 0058, Gross does disclose the implant being used in instances where bone is missing. This would indeed lead to the delivery material flowing into the bone and surrounding tissue. However, Gross also discloses the implant being used where bone is simply weakened. In that situation, Gross discloses the use of a bone cement. In the same paragraph, Gross discloses implant also being used to provide drugs or chemicals to the bone or tissues within the bone. In paragraph 0044 and regarding the perforations, Gross discloses that a surgeon may select a module including a desired number and desired size of perforations based on the delivery material to be injected into the injection site. In paragraph 0057, Gross also discloses that the delivery material is limited (i.e. via seals) to only being injected into the targeted site via the intermediate module. The evidence provided in Gross shows that the disclosed implant is fully capable of being used to target a targeted injection site localized inside a bone cavity. In the example where the bone is simply weakened, the delivery material would be consolidated to within the bone. It is therefore the examiner’s position that Gross discloses the claimed invention.
With regard to the statements of intended use and other functional statements, such as “configured to,” they do not impose any structural limitations on the claims distinguishable over the invention of Gross which is capable of being used as claimed if one so desires to do so (see In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963)). Furthermore, the law of anticipation does not require that the reference “teach” what the subject patent teaches, but rather it is only necessary that the claims under attack “read on” something in the reference (see Kalman v. Kimberly Clark Corp., 218 USPQ 781 (CCPA 1983)). Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations (see Ex parte Masham, 2 USPQ2d 1647 (1987)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775